In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-14-00018-CR &
                    06-14-00019-CR



          JONATHAN ALI CHTAY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                  Hunt County, Texas
            Trial Court Nos. 22,939, 22,940




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       Jonathan Ali Chtay appeals from (1) his conviction for misappropriating trust fund

property having a value greater than or equal to $500.00 and (2) his conviction of theft of greater

than $20,000.00, but less than $100,000.00. The reporter’s record in these appeals was filed

March 5, 2014, and the clerk’s record was filed March 14, making the appellant’s brief due April

14. This Court extended this briefing deadline twice on Chtay’s motion, resulting in the current

due date of June 4. Chtay has now filed a third motion seeking an additional twenty-day

extension of the briefing deadline.

       We have reviewed Chtay’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Chtay’s appellate brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before June 24, 2014.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: June 10, 2014




                                                2